Citation Nr: 0824227	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected (mechanical low back pain with minimal short leg 
and history of scoliosis (hereinafter, referred to as "low 
back disability").


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
veteran's disability rating for his service-connected low 
back disability from 0 to 10 percent disabling, effective 
March 25, 2004. 


FINDINGS OF FACT

1.  Since March 25, 2004, the date of the veteran's claim for 
an increased rating, the preponderance of the evidence does 
not show that the veteran's low back disability is manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; flexion of the 
lumbar spine was to 90 degrees on November 2006 VA 
examination.  

2.  Incapacitating episodes of lumbar spine disc disease are 
not objectively shown; and there is no separately ratable 
neurological impairment, or leg length discrepancy.   

3.  There is no current x-ray evidence of scoliosis.

4.  The competent medical evidence does not show that the 
veteran's service-connected low back disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

CONCLUSION OF LAW

Since March 25, 2004, the criteria for a rating in excess of 
10 percent for service-connected low back disability are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5237, 5241, 5243 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Under circumstances where VCAA notice was provided to the 
veteran subsequent to the initial unfavorable decision, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied prior to 
the initial unfavorable decision by way of a May 2004 letter 
that informed the appellant of what evidence was required to 
substantiate the claim, and of the appellant's and VA's 
respective duties for obtaining evidence.  Another letter was 
sent to the veteran in February 2007, subsequent to initial 
unfavorable decision.  After such notice, the veteran was 
given an opportunity to submit more evidence.  In a June 2007 
statement, the veteran indicated that he had no further 
evidence to submit in support of his claim.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating.  Any questions as to the appropriate effective date 
to be assigned are moot, as the claim is denied.

The VCAA letters sent to the veteran provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, Social Security determinations, and any other 
evidence showing an increase in the disability or the impact 
of the disability on employment.  Vazquez-Flores, 22 Vet. 
App. 37 (2008). 

The Board acknowledges that the VCAA letters discussed above 
do not meet all of the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  

The veteran's claim for an increased rating has been 
evaluated under Diagnostic Codes that provide for a higher 
rating upon evidence of a noticeable worsening or increase in 
severity of the disability.  Vazquez-Flores, 22 Vet. App. 
37.  The veteran was provided with applicable rating criteria 
in a statement of the case dated in October 2006, in 
supplemental statements of the case dated in November 2006 
and December 2006, and he has been provided two VA 
examinations undertaken specifically to determine the current 
severity of his symptoms.  Based on the various exchanges 
between the veteran and VA with regard to his claim for an 
increased rating, the veteran is reasonably expected to 
understand the types of evidence that would support his claim 
for a higher rating.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in an October 2006 statement, he 
indicated that he was entitled to a higher rating because his 
symptoms were worse; he specifically noted that he had 5 
degree dextro-scoliosis to include narrowing of his spine.  
Therefore, the presumption of prejudice is rebutted.  Thus, 
no further development is required regarding the duty to 
notify.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has associated with the claims file 
the veteran's private and VA treatment records and afforded 
him a VA examination.  The Board finds these actions have 
satisfied VA's duty to assist the veteran and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

The veteran's low back disability, characterized as 
mechanical low back pain with minimal short leg and history 
of scoliosis, is rated 10 percent disabling under         DC 
5237 (lumbrosacral strain), which is rated using the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  Diagnostic Code 5243, which pertains to 
intervertebral disc syndrome, is also applicable.  38 C.F.R. 
§ 4.71a, DC 5243.  This diagnostic code is also rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.

The General Rating Formula for Diseases and Injuries of the 
Spine applies to diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine......................................... 100

Unfavorable ankylosis of the entire thoracolumbar spine 
..................... 50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
...................................... 40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................... 30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the 
height.....................................................
. 10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.   Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or 
injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note 2. Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Id.

Note 4 provides that each range of motion measurement 
should be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, 
except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability. Id.

Evidence for consideration in this case includes treatment 
records dated from March 2003 to October 2006 and reports of 
VA examinations dated in June 2004 and November 2006.  
Treatment records show that the veteran sought medical 
treatment for his low back disability.  The veteran reported 
low back pain following strain by twisting, bending, or 
lifting objects.  

A treatment record dated in September 2003 indicates that the 
veteran had forward flexion of the thoracolumbar spine to 95 
degrees.  

Records dated in December 2004 reveal forward flexion to 60 
degrees, extension to 15 degrees, and lateral flexion to 15 
degrees, bilaterally.  

In an October 2006 letter from the veteran's chiropractor, 
the chiropractor reported that the veteran had experienced an 
acute exacerbation of his chronic low back disability that 
had since resolved.  

The veteran underwent VA examinations of his spine in June 
2004 and November 2006.  At the time of the June 2004 VA 
examination, the veteran reported a gradual increase in back 
pain since his military service.  The veteran reported that 
the location of his back pain was in the low mid back, and is 
exacerbated by lifting and twisting.  The veteran described 
the discomfort associated with his back as aching, and 
qualified the pain as a two on a ten-point scale, with 
increased pain at eight on a ten-point scale during 
exacerbations.  The veteran reported that an exacerbation 
lasts up to one week and the last significant episode 
occurred sometime during 1997-1999, causing the veteran to 
miss work for five days.  The veteran attributed the episode 
to lifting heavy luggage into a car trunk.  Records indicate 
that the veteran walked unaided without unsteadiness and did 
not use a back brace.  The veteran reported that he was able 
to walk more than five miles.  The veteran reported that his 
sleep was affected by his back pain in that he was awakened 
throughout the night and was not well-rested in the mornings.  
He reported that he avoided lifting and took frequent breaks 
to sit down at work.  The veteran reported treating his back 
pain with prescription medication, rest, and heat.  

Physical examination revealed a minimal curve convex to the 
left at T12 with minimal prominence of the right paraspinal 
muscles.  Range of motion testing revealed forward flexion to 
85 degrees, associated with pain in the lumbar back, without 
radiation; extension to 20 degrees; lateral bending to 35 
degrees symmetrically, associated with pain at the end range; 
and lateral rotation to 45 degrees symmetrically.  The 
veteran's reflex examination was symmetrical, and his sensory 
examination was symmetrical and intact.  The veteran 
demonstrated full range of motion of the lower extremities, 
was able to heel walk and toe walk, and was able to squat and 
return to a standing position.  Negative straight leg raise 
was indicated, as was a mild pelvic obliquity with a low left 
side corrected by a quarter-inch lift.  X-ray examination of 
the SI joints revealed normal SI joint spaces and no evidence 
of bone erosion or fusion.  X-ray examination of the thoracic 
and lumbar spine revealed no evidence of scoliosis and a 
normal lumbar spine upon lateral view.  The examiner's 
assessment was mechanical low back pain, minimal oblique 
pelvis, and minimal short leg. 

Upon VA examination in November 2006, the veteran reported 
daily, aching, sharp, pain in the upper lumbar, lower 
thoracic spine upon the use in twisting, bending, and heavy 
lifting.  He reported that he experienced mild pain on a 
consistent basis, with periods of more severe pain lasting 
approximately three to five days following any occasion upon 
which he "injured himself".  The veteran reported that he 
used alleviating measures to include heat, cold, medication, 
and a TENS unit.  The veteran reported that he used a cane, 
and that his overtime hours at his employment were limited by 
his physician, and that he had been granted the use of FMLA 
leave related to his low back disability.  Physical 
examination of the thoracic sacrospinalis was negative for 
the following symptoms, bilaterally:  spasm; atrophy; 
guarding; pain with motion; tenderness; and weakness.  No 
thoracolumbar spine ankylosis, abnormal gait, or abnormal 
spine contour was indicated.  Inspection of the spine 
revealed an asymmetrical appearance with the veteran's pelvis 
minimally low on the left and forward, providing for a mild 
curve to the lumbar spine.  No true scoliosis was found.  A 
detailed motor examination revealed active movement against 
full resistance and detailed sensory and reflex examinations 
indicated normal results.  Range of motion testing of the 
spine revealed forward flexion to 90 degrees, extension to 40 
degrees with pain on active and passive movement and after 
repetitive use; lateral flexion to 30 degrees symmetrically, 
and lateral rotation to 40 degrees on the right and 30 
degrees on the left, without pain.  X-ray examination at that 
time revealed well-aligned and intact vertebral bodies and 
adequately-maintained disc spaces with mild arthrosis.  There 
was no evidence scoliosis and a lateral view of the lumbar 
spine was unremarkable.  The examiner's assessment was 
lumbrosacral strain.

On review, the Board finds that a rating in excess of 10 
percent for service- connected low back disability is not 
warranted.  Turning first to the orthopedic manifestations, 
the veteran's June 2004 VA examination shows forward flexion 
to 85 degrees; on November 2006 VA examination, forward 
flexion was to 90 degrees.  Thus, ranges of lumbar spine 
motion as shown on VA examinations in June 2004 and November 
2006, fall within the requirements for a 10 percent rating.  
The Board acknowledges the instance of a more severe 
limitation of motion (to 60 degrees) shown in December 2004, 
nevertheless, because such limitation was proceeded and 
followed by instances of significantly less severe 
limitation, the Board finds that the preponderance of the 
evidence shows that the veteran's low back disability has 
been more consistently manifested by flexion to 85-90 
degrees.  Moreover, though the veteran's separation 
examination report shows that he had scoliosis, current x-
rays show otherwise.  X-rays taken in June 2003, June 2004, 
and November 2006 show no evidence of scoliosis.  Further, 
there is no evidence of muscle spasm or guarding severe 
enough to warrant a higher rating.  As such, a rating in 
excess of 10 percent for the veteran's service-connected low 
back disability is not warranted.  38 C.F.R. § 4.71a, DC 
5237.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although there is some evidence of pain on 
motion, there is no evidence of additional loss of motion on 
repetitive use.  Thus, the Board concludes that the current 
10 percent rating for the service-connected mechanical low 
back pain adequately portrays any functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of his lumbar spine.  See DeLuca, supra, 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The record contains evidence of disc disease of the lumbar 
spine.  According to private December 2004 x-rays, there is 
evidence of narrowing of the L5-S1 disc space.   
Intervertebral Disc Syndrome (IDS), pre-operatively or 
post-operatively, is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating IDS Based on Incapacitating 
Episodes, an increased rating of 20 percent is warranted 
where there are incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12 months.  A rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
IDS Based on Incapacitating Episodes.

Here, there is no evidence of incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks, during the past twelve months.  Rather, on VA 
examinations in June 2004 and November 2006, the veteran 
denied experiencing any incapacitating episodes as a result 
of his low back disability lasting longer than one week.  
Significantly, the record does not demonstrate that the 
veteran has ever been prescribed bedrest by a physician.  The 
veteran reported that he had increased back pain with 
activities such as twisting, bending, and heavy lifting, but 
stated that the pain was alleviated with comfort measures to 
include cold, heat, and pain medication.  Accordingly, he is 
not entitled to a rating higher than 10 percent based upon 
incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records dated in September 2003 indicate that the 
veteran described experiencing sharp pain in his low back and 
parasthesias radiating through his left leg into his foot.  
Upon examination, the veteran was able to tip-toe and heel 
walk without difficulty.  Negative straight leg raise was 
indicated.  The examiner determined that the veteran had a 
left lumbar strain with sciatica.  Records further indicate 
that while in chiropractic treatment in December 2004 and 
January 2005, he reported numb sensations with throbbing, 
pounding, and aching pain radiating to the low back and left 
leg.  Upon examination, normal reflexes and a positive 
straight left leg raise were indicated.   

VA examination report dated in June 2004 reveals that the 
veteran's reflexes were symmetrical, and his sensory 
examination was symmetrical and intact.  The veteran reported 
no radiation of pain at this time.  The veteran demonstrated 
full range of motion of the lower extremities, was able to 
heel walk and toe walk, and was able to squat and return to a 
standing position.  Negative straight leg raise was 
indicated.  The veteran denied experiencing dizziness, 
numbness, or weakness related to his back.  Upon VA 
examination in November 2006, a detailed motor examination 
revealed active movement against full resistance and detailed 
sensory and reflex examinations indicated normal results.  
The veteran again denied experiencing dizziness, numbness, or 
weakness related to his back.

The veteran has complained of sensory abnormalities related 
to his low back disability.  However, the findings in the 
medical records do not support a conclusion that the veteran 
has radiculopathy, or that he has any other objective 
neurological symptoms related to his low back disability 
amounting to mild incomplete paralysis of the sciatic nerve.  
Physical examinations dated in June 2004 and November 2006 
demonstrated no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy is present and his muscle 
strength is normal in the lower extremities, bilaterally.  
Thus, the veteran's neurological complaints in September 
2003, December 2004, and January 2005 appear to have been 
associated with temporary exacerbations, and not reflective 
of permanent disability.  Accordingly, the Board finds that 
the veteran is not entitled to an increased rating for his 
low back disability based upon consideration of any 
neurologic residuals because independently ratable neurologic 
residuals are not shown or diagnosed by the treating and 
examining physicians.  The veteran is also not entitled to a 
separate rating for neurological impairment.  

Lastly, the Board finds that a separate rating for leg length 
discrepancy is not warranted, as there is no evidence of leg 
shortening of 1 1/4 - 2 inches.  Rather, the evidence shows 
that there is mild pelvic obliquity with the left side low, 
corrected by approximately a 0.25 inch lift.  See 38 C.F.R. 
§ 4.71a, DC 5275.

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since March 
25, 2004, the date of the veteran's claim for an increased 
rating, the veteran's low back disability has not warranted a 
rating higher than 10 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A.      § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected low back disability, or 
otherwise render a schedular rating impractical.  The veteran 
is currently working for the U.S. Postal Service.  On 
November 2006 examination, he reported missing work only once 
in the 2 years prior in order to apply "comfort measures to 
his back."  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected low back disability is denied.



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


